Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 19 August 2020 for application number 16/947,820. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 20 are presented for examination.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6, 9 – 12, 17, and 18 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites “wherein the operations further comprise determining the specified threshold temperature value by evaluating a function of an absolute temperature value for a particular reference temperature associated with the block family.”  It is unclear how the an absolute temperature value for a particular reference temperature is evaluated to determine the specified threshold temperature.  It is unclear with respect to the a function’s evaluation of an absolute temperature value.  Claims 11 and 17 are rejected with like reasoning.  Claims 6 and 18 depend from claims 5 and 17 respectfully, and are subsequently rejected.

Claim 9 recites in the third to last and last limitations “initializing, by the processing device, a low temperature value and a high temperature value using, as a reference temperature value, the opening temperature;
…; and
closing, by the processing device, the block family in response to determining that a difference between the high temperature value and the low temperature value is greater than or equal to a specified threshold temperature value.”  First, It is unclear how the opening temperature value initializes two different temperatures – low and high.  Second, it is unclear how the difference of both the high temperature value and low temperature value, which are currently initialized to the same temperature value based on the claim language, can be compared against a specified threshold temperature value when there is no updating to the low/high temperature values.  Claims 10 – 12 depend from claim 9 and are subsequently rejected.

Claim 10 recites “initializing, for the plurality of dice, the low temperature value and the high temperature value using, as a reference temperature value, an average of the plurality of temperature values measured at the plurality of dice;” in the second limitation.  It is unclear if the low and high temperature value are both initialized as a reference value, an average of temperature values, or respectively each one.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mekhanik et al. [hereafter as Mekhanik], US Pub. No. 2022/0011967 A1 in view of Achtenberg et al. [hereafter as Achtenberg], 2018/0293029 A1 and further in view of Getreuer et al [hereafter as Getreuer], US Pub. No. 2020/0411110 A1.

As per claim 1, Mekhanik discloses a system comprising: 
a memory device [“In one embodiment, the host 102 is a computing device (e.g., laptop, desktop, smartphone, tablet, digital camera) that includes one or more processors, one or more processor readable storage devices (RAM, ROM, flash memory, hard disk drive, solid-state memory) that store processor readable code (e.g., software) for programming the storage controller 104 to perform the methods described herein. The host may also include additional system memory, one or more input/output interfaces and/or one or more input/output devices in communication with the one or more processors, as well as other components well known in the art.”] [para. 0110]; and 
a processing device, operatively coupled to the memory device, the processing device to perform operations [“In one embodiment, the host 102 is a computing device (e.g., laptop, desktop, smartphone, tablet, digital camera) that includes one or more processors, one or more processor readable storage devices (RAM, ROM, flash memory, hard disk drive, solid-state memory) that store processor readable code (e.g., software) for programming the storage controller 104 to perform the methods described herein. The host may also include additional system memory, one or more input/output interfaces and/or one or more input/output devices in communication with the one or more processors, as well as other components well known in the art.”] [para. 0110], comprising: 
initializing a block family associated with the memory device [opening a storage block of the memory device for programming] [“A method, device, and system for improving read performance in frequently changing device temperature conditions through detecting thermal region tags and thermal region outliers in a memory device. A plurality of thermal regions may be configured for the memory device. A first temperature may be measured corresponding to opening a storage block of the memory device for programming.”] [Abstract]; 
measuring an opening temperature of the memory device at initialization of the block family [A first temperature may be measured corresponding to opening a storage block of the memory device for programming] [“A method, device, and system for improving read performance in frequently changing device temperature conditions through detecting thermal region tags and thermal region outliers in a memory device. A plurality of thermal regions may be configured for the memory device. A first temperature may be measured corresponding to opening a storage block of the memory device for programming.”] [Abstract]; 
responsive to programming a page residing on the memory device [storage device using direct interface may store data in the memory die 116 using … erase blocks], associating the page with the block family [Each physical erase block can be divided into physical pages. For example, physical erase block 0 327 may include physical page 0 339 through physical page n 340] [“A storage device using direct interface may store data in the memory die 116 using a variety of organizational constructs including, but not limited to, blocks, sectors, pages, logical blocks, logical pages, erase blocks, logical erase blocks, ECC codewords, logical ECC codewords, or in any other format or structure advantageous to the technical characteristics of the memory die 116.”] [para. 0095] [“Each physical erase block can be divided into physical pages. For example, physical erase block 0 327 may include physical page 0 339 through physical page n 340, physical erase block 0 329 may include physical page 0 341 through physical page n 342, physical erase block 0 331 may include physical page 0 343 through physical page n 344, physical erase block 0 333 may include physical page 0 345 through physical page n 346, physical erase block 0 335 may include physical page 0 347 through physical page n 348, physical erase block 0 337 may include physical page 0 349 through physical page n 350.”] [para. 0128];
determining a temperature metric value by integrating, over time, an absolute temperature difference between the opening temperature and temperature of the memory device [““Cross temperature” refers to a condition in which a die temperature of a memory cell at a time when the memory cell is read/sensed is different from a die temperature of the same memory cell when the memory cell was written to (programmed). More generally, as noted previously, the term can also refer to differences between the temperature when a block is opened vs closed for programming, or the temperature difference between closing two different blocks. The meaning of the term will be readily understood in context. In certain embodiments, a cross temperature may be represented by a value referred to as a cross temperature metric. In certain types of non-volatile memory media, such as NAND memory cells when the difference between die temperature when the memory cell is written and when the memory cell is read is sufficiently high, the data of the memory cell may become unreadable (a read command results in an error). Currently, non-volatile storage devices have countermeasures such that data stored in a non-volatile memory subject to a cross temperature condition can be read, however the non-volatile storage device should detect a cross temperature condition such that these countermeasures may be employed.”] [para. 0124]; and 
However, Mekhanik does not explicitly disclose an absolute temperature difference between the opening temperature and an immediate temperature of the memory device; and
closing the block family in response to the temperature metric value being greater than or equal to a specified threshold temperature value.
Achtenberg teaches an absolute temperature difference between the temperature and an immediate temperature of the memory device [monitor a temperature and compare a change in temperature] [“As data is received from the access device 180 to be stored at the memory device 103, the controller 120 may monitor a temperature and compare a change in temperature to a block variation threshold. For example, in response to detecting a temperature change that exceeds a block variation threshold after writing data to a block, such as a the illustrated block of the second plane 416 of the second die 404 that includes the data storing page 327, the controller 120 may be configured to close the block to prevent further write operations to an unused portion of the block (or of the multiple blocks when operated as a metablock).”] [para. 0087]; and
closing the block family in response to the temperature metric value being greater than or equal to a specified threshold temperature value [“FIG. 4 illustrates an example 400 of the memory device 103 of FIG. 1A after the controller 120 has closed partially-written open blocks in response to programming temperature changes exceeding a threshold amount.”] [para. 0085] [“By closing the block when the temperature variation has exceeded the threshold,”] [para. 0088].
Mekhanik and Achtenberg are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mekhanik with Achtenberg in order to modify Mekhanik for “an absolute temperature difference between the temperature and an immediate temperature of the memory device; and
closing the block family in response to the temperature metric value being greater than or equal to a specified threshold temperature value” as taught by Achtenberg.  One of ordinary skill in the art would be motivated to combine Mekhanik with Achtenberg before the effective filing date of the claimed invention to improve a system by providing for the ability where a “controller … may monitor a temperature and compare a change in temperature to a block variation threshold.” [Achtenberg, para. 0087].
However, Mekhanik and Achtenberg do not explicitly disclose an absolute temperature difference between the opening temperature and an immediate temperature of the memory device.
Getreuer teaches an absolute temperature difference between the opening temperature [initial temperature] and an immediate temperature [a current temperature] of the memory device [“…A cross-temperature monitor control (CTMC) circuit is configured to store an initial temperature of the NVM associated with the programming of the data, to subsequently measure a current temperature data of the NVM, to detect a difference interval between the initial and current temperatures,…”] [para. 0003].
Mekhanik, Achtenberg, and Getreuer are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mekhanik and Achtenberg with Getreuer in order to modify Mekhanik and Achtenberg for “an absolute temperature difference between the opening temperature and an immediate temperature of the memory device” as taught by Getreuer.  One of ordinary skill in the art would be motivated to combine Mekhanik and Achtenberg with Achtenberg before the effective filing date of the claimed invention to improve a system by providing for the ability where a “cross-temperature monitor control (CTMC) circuit is configured to store an initial temperature of the NVM associated with the programming of the data, to subsequently measure a current temperature data of the NVM, to detect a difference interval between the initial and current temperatures.” [Getreuer, para. 0003].
Claim 13 is rejected with like reasoning.

As per claim 2, Mekhanik in view of Achtenberg and further in view of Getreuer discloses the system of claim 1, Achtenberg teaches further comprising a plurality of temperature sensors, wherein each temperature sensor of the plurality of temperature sensors is coupled to a respective die of a plurality of dice of the memory device [each of the multiple memory dies may include a separate temperature sensor 112 such as described with reference to FIG. 8], wherein at least one of the temperature sensors is to measure the temperature and the immediate temperature [“The memory device 103 may also include a temperature sensor 112. For example, the temperature sensor 112 may be configured to measure a temperature and to provide an indication of the measured temperature to the controller 120, such as a read temperature 162. For example, the temperature sensor 112 may be responsive to one or more commands 160, such as a command to measure temperature. The memory device 103 may include a single temperature sensor 112, or may include multiple temperatures sensors. For example, in an implementation with a memory device 103 that includes multiple memory dies, each of the multiple memory dies may include a separate temperature sensor 112 such as described with reference to FIG. 8. Each of the temperature sensors 112 may be independently polled by the controller 120 to provide a respective temperature 162 for the associated memory die.”] [para. 0060].
Getreuer teaches measure the opening temperature and the immediate temperature [“…A cross-temperature monitor control (CTMC) circuit is configured to store an initial temperature of the NVM associated with the programming of the data, to subsequently measure a current temperature data of the NVM, to detect a difference interval between the initial and current temperatures,…”] [para. 0003].


Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mekhanik et al. [hereafter as Mekhanik], US Pub. No. 2022/0011967 A1 in view of Achtenberg et al. [hereafter as Achtenberg], 2018/0293029 A1 and further in view of Getreuer et al [hereafter as Getreuer], US Pub. No. 2020/0411110 A1 as applied to claims 2 and 13 above, and further in view of Sharon et al. [hereafter as Sharon], US Patent No. 11,385,802 B2.

As per claim 3, Mekhanik in view of Achtenberg and further in view of Getreuer discloses the system of claim 2, Achtenberg discloses wherein the temperature metric value is associated with a single die of the memory device [each of the multiple memory dies may include a separate temperature sensor 112 such as described with reference to FIG. 8] [“The memory device 103 may also include a temperature sensor 112. For example, the temperature sensor 112 may be configured to measure a temperature and to provide an indication of the measured temperature to the controller 120, such as a read temperature 162. For example, the temperature sensor 112 may be responsive to one or more commands 160, such as a command to measure temperature. The memory device 103 may include a single temperature sensor 112, or may include multiple temperatures sensors. For example, in an implementation with a memory device 103 that includes multiple memory dies, each of the multiple memory dies may include a separate temperature sensor 112 such as described with reference to FIG. 8. Each of the temperature sensors 112 may be independently polled by the controller 120 to provide a respective temperature 162 for the associated memory die.”] [para. 0060], and wherein the operations further comprise: 
determining an average of the temperature metric value for the plurality of dice [“In some implementations, the average temperature 840 may be further based on indications (e.g., the second indication 834, the n-th indication 838, or both) of temperatures of other memory dies.”] [para. 0107].
However, Mekhanik, Achtenberg, and Getreuer do not explicitly disclose wherein closing the block family is performed in response to the average of the temperature metric value being greater than or equal to the specified threshold temperature value. 
Sharon teaches wherein closing the block family is performed in response to the average of the temperature metric value being greater than or equal to the specified threshold temperature value [detecting an average temperature change that exceeds a block variation threshold after writing the data to the block, wherein the average temperature change is determined by averaging a first temperature change of a first memory die of the memory stack and a second temperature change of a second memory die of the memory stack: close the block to additional write operations] [“A device comprising: a memory; and a controller coupled to the memory, the controller configured to: write data to a first portion of a block of a memory stack of the memory; and in response to detecting an average temperature change that exceeds a block variation threshold after writing the data to the block, wherein the average temperature change is determined by averaging a first temperature change of a first memory die of the memory stack and a second temperature change of a second memory die of the memory stack: close the block to additional write operations to an unused portion of the block, and continue to allow read access to the first portion of the block.”] [claim 1]. 
Mekhanik, Achtenberg, Getreuer, and Sharon are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mekhanik, Achtenberg, and Getreuer with Sharon in order to modify Mekhanik, Achtenberg, and Getreuer “wherein closing the block family is performed in response to the average of the temperature metric value being greater than or equal to the specified threshold temperature value” as taught by Sharon.  One of ordinary skill in the art would be motivated to combine Mekhanik, Achtenberg, and Getreuer with Sharon before the effective filing date of the claimed invention to improve a system by providing for the ability of “detecting an average temperature change that exceeds a block variation threshold after writing the data to the block, wherein the average temperature change is determined by averaging a first temperature change of a first memory die of the memory stack and a second temperature change of a second memory die of the memory stack: close the block to additional write operations”. [Sharon, claim 1].
Claim 15 is rejected with like reasoning.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mekhanik et al. [hereafter as Mekhanik], US Pub. No. 2022/0011967 A1 in view of Achtenberg et al. [hereafter as Achtenberg], 2018/0293029 A1 and further in view of Getreuer et al [hereafter as Getreuer], US Pub. No. 2020/0411110 A1 as applied to claim 13 above, and further in view of Toh et al. [hereafter as Toh], US Patent No. 9,799,387 B1.

As per claim 14, Mekhanik in view of Achtenberg and further in view of Getreuer discloses the method of claim 13, Mekhanik discloses wherein measuring the opening temperature comprises measuring a temperature [A first temperature may be measured corresponding to opening a storage block of the memory device for programming] [“A method, device, and system for improving read performance in frequently changing device temperature conditions through detecting thermal region tags and thermal region outliers in a memory device. A plurality of thermal regions may be configured for the memory device. A first temperature may be measured corresponding to opening a storage block of the memory device for programming.”] [Abstract].
However, Mekhanik, Achtenberg, and Getreuer do not explicitly disclose measuring a temperature of one of a thermocouple or a controller that is coupled to the memory device.
Toh teaches measuring a temperature of one of a thermocouple or a controller that is coupled to the memory device [the temperature sensor 50 is a thermocouple, and the temperature sensor 50 is positioned close enough to the memory cell 12 that the temperature at the temperature sensor 50 can be calibrated to indicate the temperature at the memory cell 12] [“Reference is made to FIG. 4, with continuing reference to FIG. 1, where FIG. 4 illustrates an embodiment of write logic for the memory cell 12. A temperature sensor 50 is formed within the integrated circuit 10, where the temperature sensor 50 is positioned such that it can be used to determine the temperature at the memory cell 12. In an exemplary embodiment, the temperature sensor 50 is a thermocouple, and the temperature sensor 50 is positioned close enough to the memory cell 12 that the temperature at the temperature sensor 50 can be calibrated to indicate the temperature at the memory cell 12. In an exemplary embodiment, the memory cell 12 is part of a memory bank (not illustrated), and one or more temperature sensors 50 may be calibrated to indicate the temperature of the different memory cells 12 within the memory bank. In some embodiments, one temperature sensor 50 is used to determine the temperature for a chip, a block of cells, or a memory bank, (not illustrated) where all the individual memory cells 12 within the chip, block of cells, or memory bank are determined to be at the temperature indicated by the temperature sensor 50. The temperature sensor 50 sends a temperature signal 48 that represents the temperature in the memory cell 12.”] [cols. 4-5, lines 65-20].
Mekhanik, Achtenberg, Getreuer, and Toh are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mekhanik, Achtenberg, and Getreuer with Toh in order to modify Mekhanik, Achtenberg, and Getreuer “measuring a temperature of one of a thermocouple or a controller that is coupled to the memory device” as taught by Toh.  One of ordinary skill in the art would be motivated to combine Mekhanik, Achtenberg, and Getreuer with Toh before the effective filing date of the claimed invention to improve a system by providing for the ability where a “temperature sensor … is formed within the integrated circuit …, where the temperature sensor … is positioned such that it can be used to determine the temperature at the memory cell. [Toh, cols. 4-5, lines 65-20].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 20 have received a first action on the merits and are subject of a first action non-final.  Claims 1 – 3, 13, and 15 are rejected under a 103 rejection.  Claims 4 – 8, 14, and 16 – 20 depend upon a 103 rejected base claim and are subsequently rejected.  Claims 5, 9 – 11, and 17 are rejected under a 112 rejection.  Claims 6, 12, and 18 depend upon a 112 rejected based claim and are subsequently rejected.  Examiner was not able to provide prior art to read on claims 4, 5, 7, 9, 16, 17, 19, and 20.  Claims 6, 10 – 12, and 18 depend from claims 5, 9, and 17 respectively. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al., US Pub. No. 2020/0356279 A1 – teaches “Since when the SSD 100 is just started, the use proportion of the queue depth QE of the SSD 100 must be low, in the step S330, the processor 200 may pre-record a current operating temperature of the SSD 100 (which may be taken as an initial operating temperature) to serve as a temperature determination reference for subsequent determination.” [para. 0020]
Park, US Pub. No. 2020/0335157 A1 – teaches “When the comparison result indicates that the current temperature is lower than the threshold temperature (S104, No), the control device 100 may change the pattern information PP in step S106. When the pattern information PP is changed, the number of times to generate the first command signals CMD1 may be changed. When the comparison result indicates that the current temperature is lower than the threshold temperature, the control device 100 and the memory device 200 may repeat the steps S100 to S106. When the steps S100 to S106 are repeated, it may consider the time at which the current temperature of the memory device 200 is restored to an initial temperature.” [para. 0049]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135      

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135